



Exhibit 10.2


SEPARATION AND GENERAL RELEASE AGREEMENT


THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made by and
between Jerry S. Rawls (“Rawls”) and Finisar Corporation, including its
predecessors, successors, affiliates, parents, subsidiaries, and related
entities (“Finisar”) (collectively, with Rawls, the “Parties”).
WHEREAS, Rawls is resigning from his employment with Finisar, and resigning as
Chairman of the Board of Directors of Finisar (the “Board”), in exchange for the
terms and conditions in this Agreement; and
WHEREAS, Finisar and Rawls wish to set out the terms by which Rawls will
separate from employment with Finisar;
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration as hereinafter recited, the adequacy is
hereby acknowledged, Finisar and Rawls, intending to be legally bound, agree as
follows.
1.SEPARATION AND PAYMENTS TO RAWLS. The Parties agree that Rawls will resign
from employment with Finisar, effective as of January 26, 2018 (the “Separation
Date”). The Parties further acknowledges and agrees that Rawls has resigned from
his position as Chairman of the Board, effective as of January 11, 2018, and
will remain a member of the Board until the earlier to occur of (i) his
voluntary resignation from the Board; (ii) the date of Finisar’s annual
shareholder meeting in 2019 and (iii) the date on which Finisar’s Nominating and
Governance Committee requests in writing that Rawls resign from the Board in
connection with a desired reconstitution or refresh of the Board or succession
planning of the Board. Rawls hereby acknowledges and agrees that he will take
all actions that are reasonably necessary to confirm his resignation as Chairman
of the Board and to confirm his resignation from the Board upon request from
Finisar’s Nominating and Governance Committee. In consideration of the covenants
undertaken herein by Rawls, and for other good and valuable consideration
receipt of which is hereby acknowledged, Finisar will provide the following
payments and benefits to Rawls:
(a)On or before the Separation Date, Finisar shall pay Rawls a lump sum amount
that will include all earned but unpaid base salary, as well as all accrued but
unused paid time off earned through the Separation Date, less applicable
withholdings and authorized deductions.
(b)Provided that Rawls does not revoke this Agreement pursuant to Paragraph 4(d)
below and complies with its terms, Finisar shall make a severance payment to
Rawls in the amount of three hundred thousand U.S. dollars and no cents
($300,000.00), less applicable withholdings and authorized deductions, by no
later than the tenth (10th) business day after Rawls executes this Agreement.
(c)Provided that Rawls does not revoke this Agreement pursuant to Paragraph 4(d)
below and complies with its terms, the unvested portion of all awards of Finisar
restricted stock units previously granted to Rawls that are outstanding on the
Separation Date shall become immediately vested as of the Separation Date, with
the number of shares payable with respect to such vested units to be reduced by
the appropriate number of shares to satisfy Finisar’s tax withholding
obligations in accordance with the agreements governing such units.


OMM_US:76081452.2                1 of 6

--------------------------------------------------------------------------------





(d)For the period commencing with the Board meeting in June 2018 and ending with
the Board meeting in September 2018 and subject in each case to Rawls’ continued
service on the Board through the applicable date, Rawls will be entitled to
twenty-five percent (25%) of the annual cash and equity compensation provided to
non-employee directors in accordance with Finisar’s Director Compensation Policy
(the “Director Policy”) for the director year that began at the annual meeting
of stockholders in September 2017 and ends at such meeting in September 2018
(i.e. a cash retainer of $12,500 for such period and a grant of restricted stock
units with a value of $50,000 on the grant date, such grant to be made in or
around June 2018 and to be scheduled to vest on the same date as the annual
award grants made to Finisar’s non-employee directors at approximately the time
of the September 2017 annual meeting of stockholders (i.e. September 1, 2018).
For purposes of clarity, Rawls will not be entitled to receive the equity
compensation that would generally be granted to a new non-employee director
pursuant to the Director Policy. From and after the 2018 annual meeting of
stockholders, Rawls will be entitled to compensation as a non-employee director
as provided in the Director Policy (including cash compensation and the annual
equity grant to be awarded to Finisar’s non-employee directors at approximately
the time of the 2018 annual meeting of stockholders).
Rawls acknowledges and agrees that the severance benefits provided in Paragraphs
1(b) and 1(c) above constitute a payments and benefit that Rawls would not
otherwise be entitled to receive without entering into this Agreement and
constitute adequate consideration for the releases, covenants, terms and
conditions contained in this Agreement.
2.NO REMUNERATION DUE. Except for the payments provided for in Paragraph 1,
Rawls acknowledges and agrees that he is entitled to no other compensation,
payments, or benefits from Finisar of any kind or nature whatsoever, including,
without limitation, salary, severance pay, fringe benefits, vacation pay,
bonuses, incentive compensation, sick pay, insurance, disability insurance,
expense reimbursement, medical benefits, or any other allowance for services
rendered prior to the Separation Date. In addition, Rawls acknowledges and
agrees that each of his stock options granted by Finisar, to the extent
outstanding and vested on the Separation Date, will remain exercisable for the
period specified in the applicable stock option agreements (and will terminate
at the end of such period to the extent not exercised).
3.RELEASE OF FINISAR. Except for those obligations created by or arising out of
this Agreement, in consideration of the covenants undertaken herein by Finisar,
including, without limitation, Finisar’s undertakings in Paragraphs 1(b) and
1(c) of this Agreement, and for other valuable consideration, receipt of which
is hereby acknowledged, Rawls hereby releases, discharges, and covenants not to
sue Finisar, including Finisar’s predecessors, parent, subsidiaries, affiliates,
and related entities, and all of its and their respective past and present
employees, directors, officers, attorneys, representatives, insurers, agents,
successors, and assigns, (individually and collectively the “Releasees”) from
and with respect to any and all actions, causes of action, suits, liabilities,
claims, and demands whatsoever, and each of them, whether known or unknown, from
the beginning of time through the date of this Agreement. The parties intend
Rawls’s release to be general and comprehensive in nature and to release all
claims and potential claims against the Releasees to the maximum extent
permitted at law. Claims being released include specifically, by way of
description, but not by way of limitation, any and all claims arising out of or
in any way related to: (a)  any interactions between Rawls and the Releasees;
(b) Rawls’s employment with Finisar and/or his separation of employment from
Finisar and/or any of its parent, subsidiary or affiliated entities; (c) Rawls’
service on the Board and resignation from his position as Chairman of the Board;
(d) Rawls’s compensation while employed by Finisar and relating to his service
as Chairman of the Board; (e) any


OMM_US:76081452.2                2 of 6

--------------------------------------------------------------------------------





federal, state, or local law prohibiting discrimination on the basis of age,
race, color, ancestry, religion, disability, sex, national origin, or
citizenship, including, without limitation, claims under Title VII, the
California Fair Employment and Housing Act, the Pennsylvania Human Relations
Act, the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act, and the Americans With Disabilities Act, the Family and Medical
Leave Act, the California Family Rights Act, the Fair Labor Standards Act, the
National Labor Relations Act, the Worker Adjustment Retraining and Notification
Act, the California Labor Code, Title 43 of the Pennsylvania Statutes, or any
other similar statutes whatever the city, county, state, or country of
enactment; (f) California Labor Code § 132a; (g) any other federal, state, or
local law or ordinance governing or pertaining to the employment relationship,
including but not limited to the Employee Retirement Income Security Act, the
Family and Medical Leave Act, the California Family Rights Act, the National
Labor Relations Act, the Worker Adjustment Retraining and Notification Act, the
California Business & Professions Code, or any other law whatever the city,
county, state, or country of enactment; and (h) any transactions, occurrences,
acts, statements, disclosures, or omissions occurring prior to the date of this
Agreement; provided, however, that this Agreement is not intended to nor does it
release or waive (A) claims relating to the validity of this Agreement; (B)
claims by either Party to enforce this Agreement; (C) any rights to payment of
benefits that Rawls may have under a retirement plan sponsored or maintained by
Finisar that is intended to qualify under Section 401(a) of the Internal Revenue
Code of 1986, as amended; (D) claims Rawls is entitled to pursue as a
shareholder of Finisar; (E) claims to enforce the obligation of Finisar or its
insurers to advance costs and expenses and indemnify Rawls to the fullest extent
permitted by law with respect to Rawls’s actions and omissions as an employee,
officer and director of Finisar; and (F) any claim which cannot be waived or
released as a matter of applicable law. Rawls acknowledges that he may hereafter
discover claims or facts in addition to or different from those which he now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected this release. Nevertheless, Rawls hereby waives any
right, claim, or cause of action that might arise as a result of such different
or additional claims or facts.
4.ADEA WAIVER. Rawls expressly acknowledges and agrees that, by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act of 1990, which have arisen on or before
the date of execution of this Agreement. Rawls also expressly acknowledges and
agrees that: (a) in return for this Agreement, Rawls will receive consideration,
i.e., something of value, beyond that to which he was already entitled before
entering into this Agreement; (b) he is hereby advised in writing by this
Agreement to consult with an attorney before signing this Agreement and has in
fact so consulted; (c) when given a copy of this Agreement, Rawls was informed
that he had twenty-one (21) days within which to consider it and that any
changes to the Agreement, whether material or immaterial, will not renew, extend
or modify the 21-day period to consider this Agreement; and (d) Rawls was
informed that he has seven (7) days following the date he executes the Agreement
in which to revoke it. Rawls further understands, agrees, and represents that if
he elects to execute this Agreement before the twenty-one (21) day reflection
period expires, he does so voluntarily after consultation with counsel, and that
this Agreement shall not become effective until the seven day revocation period
has expired.


OMM_US:76081452.2                3 of 6

--------------------------------------------------------------------------------





5.SECTION 1542 WAIVER. The parties acknowledge and represent that it is their
intention in executing this Agreement that it should be effective as a bar to
each and every claim and cause of action listed in Paragraph 3 and Paragraph 4
of this Agreement. In furtherance of this intention, they hereby expressly waive
any and all rights and benefits conferred upon them by the provisions of SECTION
1542 OF THE CALIFORNIA CIVIL CODE, which provides: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Thus, they
desire and intend that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, if any, as well as those relating to
the claims referred to above.
6.NO CLAIMS FILED OR ASSIGNED. Rawls represents and warrants that he has not
filed any complaints, charges, lawsuits, or other legal actions with any court
or government agency against Finisar or otherwise relating to any claims being
released by him in Paragraphs 3, 4, and/or 5 of this Agreement. Rawls further
represents and warrants that he has not heretofore assigned or transferred to
any person not a party to this Agreement any released matter. To the extent
required by applicable law, nothing contained in this Agreement shall preclude
Rawls from filing a charge, complaint, or claim with an administrative agency.
7.CONFIDENTIALITY OF AGREEMENT. The Parties understand and agree that this
Agreement will need to be filed with the Securities and Exchange Commission and
that its confidentiality cannot be protected.     
8.COOPERATION. The Parties hereby ratify and incorporate herein their mutual
obligations to each other as set forth in Paragraph 17 of the Employment
Agreement. Rawls acknowledges that, separate from and in addition to any
obligation Rawls may continue to have as a member of the Board or pursuant to a
consulting relationship with Finisar, Finisar may need to consult with Rawls
from time to time on a reasonable basis after the Separation Date on matters
that Rawls worked on prior to the Separation Date. Rawls agrees to cooperate
with Employer and to provide any such information as is reasonably requested by
Finisar in any matters, actual or threatened litigation, arbitrations,
mediations, audits or proceedings with which Rawls was involved, or relating to
any work with which Rawls was involved or had knowledge, during Rawls's
employment or service as a member of the Board with Finisar. Finisar agrees that
it shall not request Rawls to perform future services if such performance would
prevent Rawls from experiencing a “separation from service” as described in
Internal Revenue Code Section 409A. For the avoidance of doubt, in no event
shall Finisar request services from Rawls in excess of 20% of the average level
of services performed by Rawls prior to the date of this Agreement.
9.CONFIDENTIAL INFORMATION. Rawls covenants and agrees that he will continue to
comply with his agreement regarding Inventions, Confidentiality and
Non-Competition, which document is incorporated herein.
10.INTEGRATED AGREEMENT. This Agreement constitutes and contains the entire
agreement and understanding between Rawls and Finisar concerning the subject
matter herein, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the same.
This is an integrated document.
11.NO ADMISSIONS. The parties understand and agree that while this Agreement
resolves all issues between Rawls and Finisar, it does not constitute an
admission by Finisar of any violation of federal, state or local law, ordinance,
or regulation, or of any violation of Finisar’s policies or procedures, or of
any liability or wrongdoing whatsoever. Neither this Agreement nor anything in
this Agreement shall be construed to be or shall be admissible in any proceeding
as evidence of liability or wrongdoing by Finisar.


OMM_US:76081452.2                4 of 6

--------------------------------------------------------------------------------





12.COPIES. This Agreement may be executed in counterparts, and each counterpart,
when executed, shall have the effect of a signed original. Photographic,
facsimiled and PDF copies of such signed counterparts may be used in lieu of the
originals for any purpose.
13.SEVERABILITY. If any provision of this Agreement or the application thereof
is held invalid, such invalidation shall not affect other provisions or
applications of this Agreement and to this end, the provisions of this Agreement
are declared to be severable.
14.DRAFTING. Each party has cooperated in the drafting and preparation of this
Agreement. Hence, in any construction or interpretation of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
15.GOVERNING LAW. The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and shall be governed by, the laws of
the State of California, without regard to principles of conflict of laws, and
the parties hereby consent to personal jurisdiction and proper venue in the
Superior Court of the State of California, County of San Francisco, for purposes
of enforcing or interpreting this Agreement. In a suit brought by either party
to enforce this Agreement, the prevailing party will be entitled to the award of
reasonable attorneys’ fees expended to enforce this Agreement.
16.MODIFICATION. This Agreement cannot be modified except in writing signed by
Rawls and an authorized officer of Finisar.
17.SECTION 409A. It is intended that any amounts payable under this Agreement
shall either be exempt from or comply with Section 409A of the U.S. Internal
Revenue Code (including the Treasury regulations and other published guidance
relating thereto) (“Section 409A”) so as not to subject Rawls to payment of any
additional tax, penalty or interest imposed under Section 409A. The provisions
of this Agreement shall be construed and interpreted consistent with that
intent. Without limiting the generality of the foregoing, to the extent
necessary to comply with Internal Revenue Code Section 409A, any payment to
which Rawls becomes entitled under this Agreement, or any arrangement or plan
referenced in this Agreement, that constitutes “deferred compensation” under
409A and is (i) payable upon Rawls’s termination; (ii) at a time when Rawls is a
“specified employee” as defined by 409A shall not be made until the earlier of
(a) the expiration of the six month period (the “Deferral Period”) measured from
the date of Rawls’s “separation from service”; or (b) the date of Rawls’s death.
Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to Rawls or, if applicable, his
beneficiary. For purposes of this Section, amounts that constitute “separation
pay” in accordance with Internal Revenue Code Regulations Section
1.409A-1(b)(9)(iii) shall not be subject to the Deferral Period. Each payment
under this Agreement or otherwise shall be treated as a separate payment for
purposes of Code Section 409A. Rawls represents and warrants that he has
consulted with his own tax advisors and counsel in connection with this
Agreement and is not relying on Finisar, Finisar’s counsel, or any Releasee for
tax advice as to the matters covered by this Agreement, including by way of
example but not of limitation the payments set out in Paragraph 1.
18.VOLUNTARY AND KNOWING AGREEMENT. By their authorized signatures below, Rawls
and Finisar certify that they have carefully read and fully considered the terms
of this Agreement, that they have had an opportunity to discuss these terms with
attorneys or advisors of their own choosing, that they agree to all of the terms
of this Agreement, that they intend to be bound by them and to fulfill the
promises set forth herein, and that they voluntarily and knowingly enter into
this Agreement with full understanding of its binding legal consequences.


OMM_US:76081452.2                5 of 6

--------------------------------------------------------------------------------





19.NOTICES. Any written notice to Finisar required under this Agreement should
be mailed to the following:
Finisar Corporation
Attn: General Counsel
1389 Moffett Park Drive
Sunnyvale, California 94089


        


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the dates set forth below.
/s/ Jerry S. Rawls


By: Jerry S. Rawls
January 23, 2018


Date






/s/ Christopher E. Brown
By: Christopher E. brown
Finisar Corporation






January 23, 2018


Date







OMM_US:76081452.2                6 of 6